        Case: 3:18-cv-00250-wmc Document #: 41 Filed: 12/02/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN



 ANTHONY KWAAME IT,

                          Plaintiff,
         v.                                           Case No. 18-cv-250-wmc

 OFFICER BENDERAK, LT. CORNELIUS,
 SGT. CRAFT, CP. WARGANESE, UNKNOWN
 CCI OFFICERS, SECURITY DIRECTOR WEBER,
 WARDEN DITMAN, OFFICER HOUG,
 LINDSEY WALKER, OFFICER ROWER,
 OFFICER LLOYD, OFFICER FABRY,
 OFFICER FOSS, MORE JOHN DOES and
 OFFICER JEZUIT,

                          Defendants.


                           JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered dismissing with prejudice

this case.




       /s/                                             12/02/20
Peter Oppeneer                                     Date
Clerk of Court
